Citation Nr: 0926109	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December June 1990 to 
July 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision in which the RO found that 
service connection was not warranted for a bipolar disorder.  
In December 2002, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2003, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2004.  In March 2008, the RO issued an SSOC reflecting the 
continued denial of service connection for a bipolar 
disorder.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the clam on appeal is warranted.

Review of the record, including the testimony given by the 
veteran at his hearing before the undersigned, shows that the 
Veteran was treated while on active duty at the mental health 
clinic.  It is noted that records of this treatment were 
obtained by the Veteran directly from Keesler Air Force Base 
and were not included among the service treatment records 
furnished by the National Personnel Records Center.  The 
records show that in May 1995, the Veteran had complaints of 
anger, frustration, and sadness that he believed were 
associated with his physical health problems.  During his 
hearing on appeal, the Veteran testified that this marked the 
onset of his bipolar disorder.  The record shows that he had 
an episode of a major depressive disorder in January and 
February 1997 for which he was placed on medication.  The 
Board finds that medical examination and opinion to ascertain 
whether a relationship exists between the episode in service 
and the episode 18 months after discharge is warranted.  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility. The 
Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection (as the original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received are associated with the claims file, 
or, the time period for the veteran's 
response expires, the RO should arrange for 
the veteran to undergo a VA examination, by a 
psychiatrist, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The psychiatrist should clearly identify all 
current psychiatric disability/ies, to 
include any current psychosis/es. Then, with 
respect to each diagnosed disability, the 
psychiatrist should render an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability had its 
onset in, or is otherwise medically related 
to, service.  In rendering the requested 
opinion, the psychiatrist should specifically 
consider and address the significance, if 
any, of pertinent complaints noted in 
service, and the veteran's assertions that he 
had psychiatric problems in service and that 
have continued, to date.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusion 
reached, in a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

5. To help avoid future remand, the RO must 
ensure that the requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for a psychiatric disability, claimed as 
bipolar disorder in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

